Citation Nr: 1447603	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  04-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for lumbosacral strain.

2.  Entitlement to a compensable evaluation for urinary incontinence prior to October 23, 2010, and in excess of 60 percent since.

3.  Entitlement to compensable evaluation for bowel incontinence prior to October 23, 2010, and in excess of 30 percent since.

4.  Entitlement to a compensable evaluation for radiculopathy, sciatic and femoral nerves, of the left lower extremity, prior to October 23, 2010, and in excess of 40 percent since.

5.  Entitlement to a compensable evaluation for radiculopathy, sciatic and femoral nerves, of the right lower extremity, prior to October 23, 2010, and in excess of 20 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from May 2001 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before a now-retired Veterans Law Judge (VLJ) in June 2010.  He also testified before the undersigned VLJ at a hearing in September 2013.  Transcripts of those hearings have been associated with the claims file.  

In May 2012, the issue of entitlement to a disability evaluation in excess of 40 percent for lumbosacral strain was last before the Board, at which time it was remanded for further development.

In the aforementioned December 2012 rating decision, the RO effectuated grants of service connection for urinary incontinence, bowel incontinence, radiculopathy, sciatic and femoral nerves, of the left lower extremity, and radiculopathy, sciatic nerve, of the right lower extremity.  Because these conditions are neurological manifestations related to the service-connected lumbosacral strain, it is appropriate for the Board to assert jurisdiction over these claims.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  

In December 2013, this matter was last before the Board, at which time it was remanded for further development.  


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran's low back disability did not manifest by severe intervertebral disc syndrome, including with incapacitating episodes, or ankylosis.

2.  Prior to October 23, 2010, urinary incontinence is not shown as a complication of service-connected lumbosacral strain and since then urinary symptoms are shown to require the changing of absorbent materials more than four times per day.

3.  Prior to October 23, 2010, bowel incontinence is not shown as a complication of service-connected lumbosacral strain and since then extensive leakage and fairly infrequent bowel movements or complete loss of sphincter control has not been shown.

4.  Prior to October 23, 2010,  radiculopathy, sciatic and femoral nerves, of the left lower extremity, is not shown as a complication of service-connected lumbosacral strain and since then severe incomplete paralysis with marked muscle atrophy or complete paralysis has not been shown.

5.  Prior to October 23, 2010,  radiculopathy, sciatic and femoral nerves, of the right lower extremity, is not shown as a complication of service-connected lumbosacral strain and since then moderately severe, severe incomplete paralysis with marked muscle atrophy or complete paralysis has not been shown.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent, for a disability of the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1-14, Diagnostic Codes 5292, 5293 and 5295 (in effect prior to September 26, 2003); 38 C.F.R. § 3.321, 4.1-14, 4.25, 4.26, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003); Diagnostic Codes 5235-5243 (effective from September 26, 2003).

2.  The criteria for a compensable evaluation for urinary incontinence prior to October 23, 2010, and in excess of 60 percent since then, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115, Diagnostic Code 7517 (2013).

3.  The criteria for a compensable evaluation for bowel incontinence prior to October 23, 2010, and in excess of 30 percent since then, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7332 (2013).

4.  The criteria for a compensable evaluation for radiculopathy, sciatic and femoral nerves, of the left lower extremity, prior to October 23, 2010, and in excess of 40 percent since then, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.4.124a, Diagnostic Code 8620 (2013).

5.  The criteria for a compensable evaluation for radiculopathy, sciatic and femoral nerves, of the right lower extremity, prior to October 23, 2010, and in excess of 20 percent since then, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.4.124a, Diagnostic Code 8620 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in February 2004 and March 2006, and the claims were readjudicated in subsequent Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service records, VA records, Social Security records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of the disabilities on appeal, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA received the current claim for increase on May 23, 2000.  Notably, prior to that the issue of an increased evaluation for the low back disability had been addressed in a March 2000 rating decision.  The Veteran did not initiate an appeal to this issue, but rather only the issue of entitlement to a TDIU.  

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003. 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.
Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  A 20 percent rating was warranted for intervertebral disc syndrome when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A maximum 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As Diagnostic Code 5293 contemplates limitation of motion, a separate rating for limitation of motion cannot be assigned.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.
This regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified. These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent).

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 20 percent rating is assignable for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year is rated noncompensable (zero percent).  38 C.F.R. § 4.115a.

Sphincter control impairments of the rectum and anus are rated under Diagnostic Code 7332.  A 10 percent rating is appropriate if the impairment is manifested by constant slight or occasional moderate leakage, and a 30 percent rating is appropriate if there are occasional involuntary bowel movements that necessitate the wearing of a pad.  A 60 percent rating is appropriate if the impairment is manifested by extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is appropriate if there is a complete loss of sphincter control. 38 C.F.R. § 4.114, Diagnostic Code 7332 (2013).

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic  Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a. 38 C.F.R. §4.124a Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124a.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Facts and Analysis

In August 2000, the Veteran was afforded a VA examination.  At the time, the Veteran complained of chronic low back pain aggravated by activity requiring motion of the back and staying in one position for a prolonged period of time.  He complained of radiation of pain in to the left lower extremity, with intermittent numbness, as well as urinary frequency without incontinence.  He was wearing a brace and cane, although he was able to walk without it, albeit with a slow normal gait.  He was unable to heel and toe walk.  

The lumbar spine was straight, with tenderness present.  Flexion was to 65 degrees.  Extension was to 25 degrees.  Left lateral flexion was to 40 degrees.  Right lateral flexion was to 40 degrees.  Right rotation was to 35 degrees.  Left rotation was to 35 degrees.  Sciatic tension test in the sitting and supine position caused low back pain only on the left side.  There was no leg pain on examination.  There was diminished sensation in the left lower extremity.  Muscle strength of the left lower extremity was 5/5.  Reflexes were normal.  The examiner assessed lumbar strain/myalgia superimposed on small disc bulge with limitation of motion and pain.  

The examiner remarked that although the Veteran reported diminished sensation in the left lower extremity, examination showed no signs of radiculopathy.  There were no signs of any neurological deficiencies , other than the left shoulder, which is not involved here.  
Of record is an October 2002 VA pain clinic treatment plan note.  The note documents several complaints, including low back pain.  ROM of the trunk was full, although the Veteran reported pain on movement in all directions.  Muscle strength was normal.  Reflexes were normal.  The note documents that the physician remarked that from their clinical examination they were not able to identify any neurological findings to correlate with the level of disability and to substantiate a need for a motorized wheelchair.  The physician even advised the Veteran to avoid using his manual wheelchair as much as possible.  

Of record is a March 7, 2003, VA rheumatology note documenting, inter alia, lumbosacral stenosis.  The note documents that the Veteran had been in a wheelchair since 1993 due to instability with gait.  The Veteran complained of tremor of the left leg, but did not report any electric shock or any specific radicular symptoms.  On examination, the Veteran was able to get out of the wheelchair without help and get on the examination table without difficulty.  There was diffuse back tenderness and discomfort with active range of motion of the spine.  Sensory was grossly intact.   The note documents that the extent of limited active range of motion of the lumbosacral spine may be consistent with the degree of lumbosacral arthritis present, although there were no radicular symptoms.  

A May 2004 report of MRI of the lumbosacral spine is of record.  The report notes suggestion of early minimal degenerative arthritic changes of the lumbosacral spine, no fracture or dislocation or destructive bone changes.  Associated therewith is a report of VA examination.  

At the time of the VA examination the Veteran related a history of progressively worse back pain, with pain in the back upon prolonged standing, walking, or sitting.  He then denied any bowel or bladder incontinence.  He had numerous medical problems, used a back brace, quad cane and motorized wheelchair.  He related that he needed help bathing, toileting and dressing, especially tying his shoes.  He received SSA benefits for disability other than the spine.  

Physical examination in May 2004 showed that the Veteran had a slow and slightly unsteady gait.  He used a cane for balance, and was unable to walk on the heels and toes, or squat, secondary to podiatric disability.  The spine had no deformity, and had normal lordosis.  There was tenderness and tightness at L4-L5, right more so than left.  Flexion was to 20 degrees, with pain throughout, with 50 degrees of extension with increased pain, actively and passively.  Extension was to 10 degrees with pain, and increased pain at 20 degrees.  Left lateral flexion was to 20 degrees with pain.  Right lateral flexion was to 20 degrees pain.  Right rotation was to 20 degrees, with pain.  Left rotation was to 20 degrees, with pain.  Pain with range of motion was felt at the level of L4-L5 with increased tightness.  There were no muscle spasms.  Reflexes were normal, as was muscle strength.  The Veteran could not straight leg raise secondary to hip bursitis.  On the right, he was able to go to 90 degrees.  After repetitive motion, and testing for pain, weakness, fatigue and coordination, there was no change of range of motion with no increase in pain.  

In February 2006, the Board denied entitlement to an evaluation in excess of 40 percent for the lumbosacral disability.  The Veteran appalled the denial to the United States Court of Appeals For Veterans Claims (Court).  The Court, in February 2007, granted the parties' Joint Motion for Remand.  

An August 2006 VA note documents that the Veteran and received a power wheelchair from the VA in Cleveland.  In this regard, the Veteran noted that he had a history of stroke and was thus wheelchair-bound. 

In May 2007, the Board remanded the claim, to obtain SSA records and ensure VCAA compliance.  SSA records related to the award of disability benefits in the 1990s were associated with the claims file.  The records reflect examination for psychiatric disability, although they do refer to complaints of back pain by the Veteran in terms of medical history.

Of record is a July 2007 VA MRI report.  The report documents mild degenerative arthritis at L5-S1 and degenerative arthritis at the L5-S1 facet joint.  

In July 2010, the Veteran testified before the now-retired Veterans Law Judge.  At the time, the Veteran complained of back pain with activities of daily living, such as washing his hands.  He related that his power chair had been prescribed due to his low back.  He complained of pain with walking on uneven surfaces, however.  

In November 2010, the claim for an evaluation in excess of 40 percent for lumbosacral disability was again remanded.  The Board remanded the claim to obtain current VA examinations, noting that the Veteran's complaints indicated worsening since the Veteran's most-recent VA examination.  

On December 23, 2010, the Veteran was afforded a VA examination.  Flare-ups were described during seizures, with increased pain and immobility.  The Veteran reported a history of urinary incontinence with the constant use of appliance.  There was urinary urgency and retention requiring catheterization.  There was frequency with daytime voiding interval of 2 to 3 hours, and nocturia times 4.  He also had fecal incontinence, with occasional leakage.  There was obstipation, erectile dysfunction, numbness, no parasthesias, leg/foot weakness, falls and unsteadiness.  The examiner remarked that these symptoms were unrelated to the claimed disability however, explaining that there was a history of urethral stricture and seizures.  

In terms of spinal symptoms, there was fatigue, decreased motion, stiffness, weakness, spasm and pain.  The Veteran reported constant numbness radiating to the toes.  He reported constant pain, severe, with radiation.  The examiner remarked with respect to incapacitating episodes that these were "too numerous to list," without any explanation. 

Examination of the spine showed it was normal in symmetry and appearance.  Gait could not be tested.  There was no gibbus or list.  Range of motion could not be tested as the Veteran was in a wheelchair.  Sensory examination was normal, but for decreased pain or pinprick sensation in the distal, lateral left lower extremity, involving the peroneal nerve.  Motor exam was 4/5 in all areas and muscle tone was normal and without atrophy.  The examiner remarked that the Veteran was then wheelchair bound and by history had a myriad of bio-psycho-social complaints and disabilities that were difficult to pinpoint as to any one causative agent.   Chronic upper and lower back pain with decreased range of motion, upper and lower extremity weakness, decreased mobility and urinary and fecal incontinence were assessed.  

A November 2011 VA ambulatory care/outpatient note documents numerous complaints, including a history of chronic back pain.  The Veteran was noted as having been started on a new muscle relaxant, with no neurologic symptoms.  

In May 2012, the claim was again remanded.  In remanding the claim, the Board noted that the December 2010 VA examination was inconsistent in that in one section, the examiner noted fecal and urinary incontinence, unrelated to the claimed disability, but instead, urethral stricture, and seizures, yet seemed to indicate on the other hand that urinary/fecal incontinence were associated with the low back disability by the use of the preposition "with."  

In July 2012, the Veteran was again afforded a VA examination.  The report reflects diagnoses of back strain, degenerative disc disease and spinal stenosis (L5) with neurogenic claudication.  In terms of flare-ups, the Veteran reported a "vibratory, shimmering pain" daily.  Flexion was to 30 degrees, with objective evidence of pain at 25 degrees.  Extension was to negative 30 degrees.  Right Lateral flexion was to 10 degrees, with objective evidence of pain at that point.  Left lateral flexion was to 10 degrees, again with pain at that point.  Left and right lateral rotation were each to 10 degrees, with pain at that point.  Due to pain and weakness, repetitive testing could not be done.  Muscle strength testing was 4/5 in all areas.  There was no muscle atrophy.  Reflexes were normal, but for the left knee (1+) and the left ankle (0).  Sensory exam was normal in the upper right anterior thigh, but not in the right and left knees (L3/L4) and feet/toes (L5).  Straight leg raising was positive on the left.  There was radiculopathy.  The Veteran had constant moderate pain in the right leg and severe pain the left leg.  He also had intermittent pain, described as moderate in the right leg, and severe in the left leg.  He had moderate parasthesias and/or dyestheisas in the legs, as well as moderate numbness.  Examination found involvement of all lumbar nerve roots.  Overall, radiculopathy was characterized as moderate on the right and severe on the left by the examiner.  

In terms of IVDS, the examiner did find that the Veteran had it.  However, they found no incapacitating episodes over the past 12 months, as defined by regulation.  There was not functional impairment of an extremity such that no effective function remained than that which would be equally well served by amputation with prosthesis.   There was no vertebral fracture.

The examiner explained that the Veteran's back strain with neurogenic claudication caused chronic severe pain in the low back, with radiculopathy of the legs, left greater than right.  There was also associated urinary and stool incontinence requiring the use of adult diapers and catheterization.  

In January 2014, the Veteran testified before the Board.  He testified that he had severe degenerative disease of the spine, and noted that he was mainly confined to a wheelchair.  He complained of back pain, and an unsteady gait with a propensity for falling.  He described foot drop.  He described radiating pain and numbness in the legs.  He related urinary and bowel problems.  He related having to change pads 3 times per day and nocturia.  His wife testified that the Veteran required assistance with a number of activities of daily living.  

Following the Board's latest remand, the Veteran was again afforded a VA examinations to address bladder and bowel impairment, as well as the severity of his low back disability in April 2014.  

The rectum and anus report notes sphincter impairment secondary to lumbar spinal stenosis.  At this time, the Veteran reported constipation about one time per week, lasting 2 days, treated with consumption of fruit.  His normal bowel habits were once per day.  He denied blood in stool, diarrhea and any incontinence.  He did not take any continuous medication.  It had no impact on his ability to work.  

The urinary examination notes a history of neurogenic bladder and benign prostatic hypertrophy, with a history of TURP in 2012, with urinary obstructive symptoms ever since.  The Veteran had so self-catheterize up to 5 times per day.  He could still urinate without a catheter on occasion, albeit with a weak stream.  There was no leakage, but daytime voiding interval less than 1 hour and nighttime awakening to void 5 or more times.  There was obstruction, hesitancy, and slow, weak and decreased force of stream.  The examiner found no impact on employment.  The examiner remarked that it would be pure speculation to determine if the Veteran's bladder symptoms would be attributed to spinal stenosis or his history of BPH.

Examination of the lumbar spine noted diagnoses of lumbosacral strain, degenerative arthritis of the spine and intervertebral disc syndrome.  At the time, the Veteran reported increased pain with prolonged sitting, standing or walking.  He reported bilateral radiation into the legs with the left worse than the right.  He denied flare-ups.  Flexion was to 45 degrees, with pain noted at 5 degrees.  Extension was to zero degrees.  Right lateral flexion was to 15 with pain at that point.  Left lateral flexion was also to 15 with pain at that point.  Right lateral rotation was to 15 degrees.  Left lateral rotation was to 15 degrees.  There was no additional loss of range of motion following repetitive use.  There was no abnormal contour or gait resulting from the condition.  Muscle strength testing was 5/5 and there was no atrophy.  Reflexes were normal.  Sensory exam was normal.  Straight leg raising was positive on the left, but not right. 

In terms of radiculopathy, the examiner found mild symptoms of pain in the right leg, and severe symptoms in the left leg.  There were also mild parasthesias in the right leg, and moderate symptoms in the left leg.  There was mild numbness of the left leg, am moderate numbness of the left leg.  There were no other signs or symptoms of radiculopathy.  There was no ankylosis.  Although there was IVDS, there were no incapacitating episodes in the past 12 months.  The Veteran continued to use a wheelchair on a regular, but not constant basis, and a cane on a constant basis.  The examiner felt the condition would prevent physical, but not sedentary work.  

Applying the facts of the case to the above rating criteria, the Board finds that a higher evaluation of the Veteran's back disability is not warranted.  Under the old criteria, he is already receiving to the highest rating available for his lumbosacral strain.  Regarding the old criteria for IVDS, there is no evidence to support a finding that the Veteran's IVDS is pronounced as contemplated. Specifically, there were not persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  Although there is a notation of sciatic pain in the August 2000 VA examination, the examiner specifically noted that there were no signs of radiculopathy, or any other neurological deficiency.  The October 2002 pain clinic notes show normal strength and reflexes and cannot identify any neurological findings.  Likewise, in the March 2003 rheumatology note, there were no radicular symptoms.  Although the Veteran contends otherwise, his contentions are not credible in light of the contemporaneous medical evidence showing that he denied such symptoms to his treating doctors.  Thus, it cannot be said that on this evidence, there had been persistent neurological symptoms prior to 2003.  The higher 60 percent rating under the old criteria is not warranted. 

Similarly, a higher award under the new General Rating Formula would require unfavorable ankylosis of either the entire thoracolumbar spine, or the entire spine.  As the Veteran maintains movement in his spine, albeit limited, there is no showing of ankylosis.  

The Board has considered whether a 60 percent evaluation would be warranted based upon incapacitating episodes under the new criteria for IVDS.  Along these lines, the Board notes that the December 2010 VA examiner noted that incapacitating episodes were "too numerous to list."  However, the examiner was clearly not aware of the regulatory requirements that bed rest must be prescribed by a physician  Moreover, no other evidence, including evidence date prior to December 2010, indicates any such episodes or any attacks of IVDS, despite the assessment thereof.  VA examinations show no incapacitating episodes, as defined by regulation.  Thus, a 60 percent evaluation is not warranted based upon incapacitating episodes and IVDS.  Hart, supra.  

As noted above, in a December 2012 rating decision, the RO effectuated evaluations for urinary incontinence with a 60 percent evaluation and bowel incontinence with a 30 percent evaluation.  Each evaluation was effectuated on October 23, 2010, the date of the above-outlined VA examination relating to such symptoms.  Herein above, the Board has noted that these disabilities are neurological manifestations related to the service-connected lumbosacral strain.  It is thus appropriate to ascertain the severity of these disabilities throughout the applicable period, which runs from the date of the Veteran's increased evaluation claim.  Hart, supra.

In terms of urinary incontinence, prior to October 23, 2010, the Veteran is not entitled to a compensable evaluation.  The Board acknowledges the Veteran's complaints of urinary frequency without incontinence on VA examination in August 2000.  However, examination did not result in assessment of any urinary disorder associated with the low back disability.  Moreover, there were no neurological findings with respect to the low back.  Furthermore, in May 2004, the Veteran denied any bowel or bladder incontinence.  It is not until the December 23, 2010, VA examination that there appears any assessment thereof.  As of this date, the criteria establish that a 60 percent evaluation is warranted for urinary symptoms requiring the changing of absorbent materials more than 4 times per day.  This is the maximum schedular evaluation permitted.  See 38 C.F.R. § 4.115a.

As with the Veteran's associated bowel impairment, the Board does not find that a compensable evaluation is warranted prior to October 23, 2010.  As with the urinary incontinence, it is not until the October 23, 2010, VA examination that such was demonstrated related to the low back disability.  Prior to this date, the Veteran denied any bowel symptoms.  See May 2004 VA examination report.  Hart, supra.

Also, following October 23, 2010, an evaluation in excess of 30 percent is not warranted for bowel incontinence.  In order to substantiate an evaluation in excess of 30 percent, the evidence must show to equipoise that there is at least extensive leakage and fairly infrequent bowel movements or complete loss of sphincter control.  VA examination in December 2010 showed only occasional leakage.  Medical evidence thereafter does not show extensive leakage with fairly frequent involuntary bowel movements or complete loss of sphincter control.  As recently as April 2014, the Veteran only reported occasional symptoms, noting constipation only once per week, resolved by a change in diet; bowel movements once per day; and the absence of incontinence.  As such, an evaluation in excess of 30 percent is not warranted following October 23, 2010.  Hart, supra.

Prior to October 23, 2010, the Board does not find that compensable evaluations are warranted for either sciatic nerve.  VA examination in August 2000 showed no objective evidence of any radiculopathy, despite the subjective complaints.  The October 2002 pain clinic note documents that testing could not identify any neurological findings to correlate with the level of disability substantiating the need for a motorized wheelchair.  No radicular symptoms were objectively shown in March 2003.  No radiculopathy was demonstrated on VA examination in May 2004.  It is not until the December 23, 2010, VA examination that these symptoms are shown related to the low back disability and by clinical examination objectively.  Thus, prior to October 23, 2010, compensable evaluations are not warranted.  Hart, supra.  

From October 23, 2010, an evaluation in excess of 40 percent is not warranted for the left lower extremity.  In order to substantiate such an evaluation, the evidence must at least indicate severe incomplete paralysis with marked muscular atrophy, or complete paralysis.  The December 2010 VA examination and subsequent records and examinations do not show any muscular atrophy.  In fact, it was specifically ruled out in the July 2010 and April 2014 VA examinations.  Certainly, complete paralysis has never been shown.  Thus, from October 23, 2010, an evaluation in excess of 40 percent is not warranted.  Id.  

Likewise, an evaluation in excess of 20 percent is not warranted for the right lower extremity from October 23, 2010.  VA examination in December 2010 notes numbness and pain, described as severe; however, sensory examination was normal, but for decreased pain to pinprick in the left extremity and motor exam was 4/5.  There was no atrophy.  VA examinations and records thereafter note muscle strength 4/5 in all areas, at the worst, with some sensory and reflex deficit.  Pain and radiculopathy in the right leg has been characterized as moderate, at worst.  Thus, the Board does not find that radiculopathy of the right lower extremity manifested by moderately severe or severe incomplete paralysis, or complete paralysis from October 23, 2010.  Hart, supra.  

In closing, the Board notes that the Board has utilized the date of October 23, 2010, as the effective date for the various neurological grants.  However, the Board has thoroughly reviewed the record and found no VA examination dated this day.  Rather, it is clear that the reference to October is a typographical error.  In any event, the Board has considered the claim with the use of October 23, 2010, which is favorable to the Veteran.  

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon the symptoms manifested, such as pain and limited motion of the lumbosacral spine, and its various neurological abnormalities.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service-connected for a mood disorder, and has been awarded a TDIU.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted. 

The Board recognizes that the Veteran is mainly confined to a wheelchair; however, the record indicates that the use of a wheelchair is largely due to a stroke and a myriad of many other health problems.  No physician has attributed the use of the wheelchair to the low back disability, such that the Board has considered this as a means of establishing increased evaluations.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability evaluation in excess of 40 percent for lumbosacral strain is denied.

Entitlement to a compensable evaluation for urinary incontinence prior to October 23, 2010, and in excess of 60 percent since is denied.

Entitlement to compensable evaluation for bowel incontinence prior to October 23, 2010, and in excess of 30 percent since is denied.

Entitlement to a compensable evaluation for radiculopathy, sciatic and femoral nerves, of the left lower extremity, prior to October 23, 2010, and in excess of 40 percent since is denied.

Entitlement to a compensable evaluation for radiculopathy, sciatic and femoral nerves, of the right lower extremity, prior to October 23, 2010, and in excess of 20 percent since is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


